DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending and examined herein.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). In the instant case, claims 1-2 are directed to a method, an embodiment of which is “using a multiple replicon”, without setting forth any steps involved in the process of “using”. Therefore, the claims are rejected for being ineligible under 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 provide for the use of a multiple replicon, but, since the claims do NOT set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBlanc, C., et al. ("Increased efficiency of targeted mutagenesis by CRISPR/Cas9 in plants .
Claim 1 is drawn to a method for increasing efficiency of homologous recombination-based gene editing in gene editing of a plant using a gene scissors system, including optimizing temperature and photoperiod conditions during tissue culture of plant cells, using a multiple replicon, or regulating homology-directed DNA repair (HDR) pathway or non-homologous end joining (NHEJ) pathway.  
Regarding claim 1, LeBlanc discloses a method for increasing efficiency of targeted mutagenesis by CRISPR/Cas9 (i.e. a gene scissors system) in plants using heat stress (Title). The method includes the step of increasing the growth temperature of a plant from the standard 22℃ to 37℃ (abstract, and Figure 1; and p. 378), wherein the higher growth temperature increased targeted mutagenesis by CRISPR/Cas9 in both Arabidopsis and Citrus (p. 382, right column). LeBlanc discloses that because the Cas proteins used in plant genome editing are from bacteria with optimal growth temperature for these bacteria is also much higher than the temperature at which plants usually grow, therefor the CRISPR/Cas systems can be further improved by exposing plants to heat stress at 37°C. LeBlanc discloses that temperature directly affecting Cas9 activity, this suggests that all CRISPR/Cas9 systems can be more efficient regardless of the promoter used to regulate Cas9 expression. (p. 382-383) 
Furthermore, LeBlanc discloses that higher temperature also regulates DNA repair pathways (both homologous or non-homolgous) (p. 383, right column).
Regarding claim8, LeBlanc discloses Cas9.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc, C., et al. (The Plant Journal 93.2 (2018): 377-386. Published online November 21, 2017) in view of Maruyama, T., et al. ("Increasing the efficiency of precise genome editing with CRISPR-Cas9 by inhibition of nonhomologous end joining." Nature biotechnology 33.5 (2015): 538-542.).
Claim 1 and the teachings of LeBlanc are summarized supra.
Claim 7 is drawn to the method of claim 1, wherein the regulation of NHEJ pathway is inhibition of the NHEJ pathway by regulating the expression of one or more selected from the group consisting of KU70 (XRCC6), KU80 (XRCC5) and LIG4 or by a treatment with an inhibitor of the NHEJ pathway.  
LeBlanc does not teach an inhibitor of the NHEJ pathway.
Maruyama teaches a method for increasing the efficiency of precise genome editing with CRISPR-Cas9 by inhibition of nonhomologous end joining by inhibiting DNA ligase IV (LIG4), a key enzyme in the NHEJ pathway, using the inhibitor Scr7. Maruyama teaches that Scr7 treatment increased the efficiency of HDR-mediated genome editing, using Cas9, up to 19-fold (Abstract).
Therefore, it would have been prima facie obvious and within the scope of a person having ordinary skill in the art at the time of the instant invention, to have combined the 

Conclusion
Claims 1-2 and 7-8 are rejected. Claims 3-6 and 9-15 are objected for being dependent on rejected base claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663